AFFIRM and Opinion Filed October 23, 2020




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-19-01322-CR
                                 No. 05-19-01323-CR

                         MAX BOVA NEELY, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
               Trial Court Cause Nos. F19-55234-U, F19-55235-U

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                            Opinion by Justice Carlyle
      Max Bova Neely entered guilty pleas to aggravated robbery and possession of

a firearm by a felon. TEX. PENAL CODE §§ 29.03, 46.04. He also entered true pleas

to two enhancements that increased the applicable sentencing range. Id. § 12.42(d).

The trial court accepted his pleas, found him guilty, and sentenced him to concurrent

terms of forty years’ confinement.

      Mr. Neely contends the trial court erred by violating his common law right to

allocution and by giving him a grossly disproportionate sentence. But Mr. Neely did

not raise these issues in the trial court through a timely request, objection, or motion,
and thus did not preserve them for our review. See TEX. R. APP. P. 33.1(a)(1);

Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996); McClintick v. State,

508 S.W.2d 616, 618 (Tex. Crim. App. 1974); Bell v. State, 326 S.W.3d 716, 724

(Tex. App.—Dallas 2010, pet. dism’d). We affirm.




                                         /Cory L. Carlyle/
                                         CORY L. CARLYLE
                                         JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
191322F.U05




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MAX BOVA NEELY, Appellant                     On Appeal from the 291st Judicial
                                              District Court, Dallas County, Texas
No. 05-19-01322-CR          V.                Trial Court Cause No. F19-55234-U.
                                              Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                  Justices Molberg and Browning
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 23rd day of October, 2020.




                                        –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MAX BOVA NEELY, Appellant                     On Appeal from the 291st Judicial
                                              District Court, Dallas County, Texas
No. 05-19-01323-CR          V.                Trial Court Cause No. F19-55235-U.
                                              Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                  Justices Molberg and Browning
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 23rd day of October, 2020.




                                        –4–